DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This communication is in response to applicant's amendment filed on 09/21/2021. Claims 1-20 remain pending. Claims 1, 2, 4, 5, 7, 9, 10, 12, 13, 15, 17, 18, and 20 are amended. No claims are canceled or newly added.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 17-20 have been fully considered and are persuasive.  The rejection of 35 USC §101 regarding claim(s) 17-20 have been withdrawn in view of the amendment to claim. 

Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and are persuasive. The rejection of 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claims 1, 9 and 17, the prior art of record (Dejan Nenov (US 2018/0109562 A1; hereinafter Nenov) in view of Patel et al. (US 2018/0063048 A1; hereinafter Patel)) does not disclose:

“computing one or more first attribute trust scores of at least one of the first set of security attributes; 
computing one or more second attribute trust scores of at least one of the second set of security attributes; 
based on the one or more first attribute trust scores, computing a first workload trust score of the first container; 
based on the one or more second attribute trust scores, computing a second workload trust score of the second container” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Nenov teaches “reducing rule set sizes via statistical redistribution throughout a plurality of network security appliances” (Abstract). Similarly, Patel teaches “compare the accessibility score of the first device and the second device” .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497